

115 HR 6934 IH: Breakfast After the Bell Act of 2018
U.S. House of Representatives
2018-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6934IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2018Mr. Bera introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Richard B. Russell National School Lunch Act to provide additional reimbursement to
			 schools with a breakfast after the bell program, and for other purposes.
	
 1.Short titleThis Act may be cited as the Breakfast After the Bell Act of 2018. 2.Increased reimbursement for breakfast after the bellSection 11(a) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1759a(a)) is amended by adding at the end the following:
			
				(4)Breakfast after the bell reimbursement
 (A)In generalA State educational agency shall receive an additional reimbursement of 10 cents for each reimbursable breakfast served—
 (i)after the beginning of a school day; (ii)through a breakfast after the bell program; and
 (iii)during a school year by a school that— (I)is served by a local educational agency that elects to receive special assistance payments under paragraph (1)(F)(ii) for such school for such year; or
 (II)had a percentage of enrolled students who were identified students that was not less than 40 percent during the prior school year.
 (B)Disburse funds to schoolA State educational agency that receives an additional reimbursement for a breakfast under subparagraph (A) shall disburse such additional reimbursement to the school that served such breakfast.
 (C)Breakfast after the bell programIn this paragraph, the term breakfast after the bell program means a school breakfast program that— (i)serves breakfast to students after the start of the school day; and
 (ii)uses a service model, including service of breakfast in the classroom or at a kiosk outside the cafeteria of the school, that the State educational agency determines increases participation in the breakfast program.
						.
		